Citation Nr: 0401209	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-12 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a previously denied claim for entitlement to 
service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1957.  

This matter arises from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which determined that the veteran had 
failed to submit new and material evidence to reopen his 
previously denied claim for service connection for bilateral 
hearing loss.  The veteran filed a timely appeal, and the 
case has been referred to the Board of Veterans' Appeals (BVA 
or Board) for resolution.  

In light of the Board's decision with respect to the issue of 
whether new and material evidence has been submitted to 
reopen the previously denied claim, the issue of entitlement 
to service connection for bilateral hearing loss on a direct 
basis will be addressed in the REMAND portion of this 
decision.  As such, that issue will be REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  The 
veteran will be notified by VA in the event that further 
action is required on his part.  


FINDINGS OF FACT

1.  An unappealed July 1960 rating decision by the RO denied 
the veteran's claim for service connection for bilateral 
hearing loss.  

2.  The veteran attempted to reopen his claim for service 
connection for left ear hearing loss in January 2003.  

3.  The evidence received since the time of the July 1960 
rating decision is not duplicative or cumulative of the 
evidence previously of record, and raises a reasonable 
possibility of substantiating the veteran's claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he was exposed to acoustic trauma 
in service while operating heavy construction equipment and 
while participating in live fire exercises on a firing range 
while serving with the United States Navy Seabees.  He 
asserts that such noise exposure resulted in his now 
diagnosed bilateral hearing loss, and that he has submitted 
new and material evidence to reopen the previously denied 
claim for service connection.  Accordingly, he asserts that 
his claim to reopen should be granted, and that service 
connection for bilateral hearing loss should be established.  

Historically, a previous claim for entitlement to service 
connection for bilateral hearing loss was denied by a rating 
decision of July 1960.  The veteran did not appeal that 
decision which subsequently became final.  As such, the 
veteran's claim may only be reopened if new and material 
evidence has been submitted.  See generally 38 U.S.C.A. 
§§ 5108, 7105 (West 2001); 38 C.F.R. § 3.156(a) (2003).  In 
January 2003, he attempted to reopen the previously denied 
claim for service connection.  The veteran's claim was denied 
by a March 2003 rating decision, and this appeal followed.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.  
With respect to claims to reopen based on the submission of 
new and material evidence, the final regulations now provide 
for a duty on the part of VA to assist a claimant in 
obtaining certain records.  In addition, the definition of 
"new and material evidence" contained in 38 C.F.R. 
§ 3.156(a) was amended, effective August 29, 2001.  The 
record reflects that the veteran's claim to reopen the issue 
of entitlement to service connection for left ear hearing 
loss was received in January 2003.  

Regarding the issue of whether new and material evidence has 
been submitted to reopen the previously denied claim, the 
VCAA left intact the requirement that new and material 
evidence be presented or secured with respect to a disallowed 
claim before that claim can be reopened.  See 38 U.S.C.A. 
§ 5103A(f) (West 2003).  Further, while the implementing 
regulations allow VA to obtain certain records on the 
veteran's behalf in connection with claims to reopen filed on 
or after August 29, 2001, the implementing regulations do not 
require the scheduling of an examination for the veteran 
until such a claim has in fact been reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2003).  Consequently, as to the claim for 
service connection for bilateral ear hearing loss, as will be 
discussed below, the Board finds that new and material 
evidence has been presented to reopen that claim, and will 
address the further development actions required in 
connection with such issue in the REMAND portion of this 
action.

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  See Barnett, supra.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

The Board notes that effective August 29, 2001, 38 C.F.R. 
§ 3.156(a) (relating to the definition of "new and material 
evidence") was amended.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran's claim to reopen the issue of 
entitlement to service connection for left ear hearing loss 
was received in December 2001, only the amended version of 
38 C.F.R. § 3.156(a) is applicable to the instant claim.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence considered at the time of the RO's July 1960 rating 
decision consisted of the veteran's service medical records, 
a statement received in May 1960 from Miss E. W., and the 
report of a VA rating examination dated in May 1960.  The 
veteran had not made any particular assertions regarding 
exposure to acoustic trauma in service or other possible 
causes of hearing loss at that time.  The veteran's service 
medical records did not disclose any treatment for or 
complaints relating to hearing loss.  The records do reflect 
that the veteran had his ears washed in February 1957, 
although the reason for such treatment was not indicated.  In 
her statement, E. W. indicated that she had known the veteran 
before and after service, and that prior to service he had 
not difficulty with his hearing.  Afterwards, however, she 
indicated that he "was very deaf."  

The report of the May 1960 VA rating examination discloses 
that the veteran's eardrums were abnormal.  The right eardrum 
was noted to be refracted with otosclerosis.  The left 
eardrum was noted to be slightly retracted, although 
otosclerosis was not specifically indicated.  The veteran was 
shown to have bilateral hearing loss, greater in the right 
than the left ear.  The examiner concluded with a diagnosis 
of bilateral otosclerosis with bilateral hearing loss 
secondary thereto.  The examiner commented that the veteran 
complained of experiencing hearing loss of increasing 
severity over the last five years, and that he had worn a 
Zenith hearing aid in the right ear for the previous year.  
The examiner stated that the veteran's demonstrated hearing 
loss was not due to infection or trauma.  The RO appears to 
have denied the veteran's claim on the basis that his 
diagnosed hearing loss was due to otosclerosis, although no 
explanation was offered at that time.  

As noted, the veteran's claim to reopen was received in 
January 2003.  Evidence associated with the claims file since 
the time of the July 1960 rating decision includes statements 
by the veteran indicating that he was exposed to various 
forms of acoustic trauma during service.  In addition, the 
veteran submitted VA clinical treatment records dating from 
December 2001 through December 2002, and a "buddy 
statement" from Mr. D. C. B., attesting to the onset of the 
veteran's hearing loss in service.  In addition, the veteran 
appeared before the undersigned Veterans Law Judge at a 
personal videoconference hearing in July 2003, and presented 
testimony in support of his claim to reopen and for service 
connection.  

According to the veteran, such acoustic trauma included small 
arms fire noise and noise from heavy construction machinery.  
In those statements, the veteran indicated that during his 
active service, he had not been provided with hearing 
protection while being exposed to acoustic trauma.  The 
clinical treatment records generally disclose that the 
veteran was diagnosed with bilateral hearing loss, but no 
specific treatment for or complaints relating to that 
disorder were indicated.  Mr. B. indicated, in his statement 
of February 2003, that he had served in the Navy Seabees with 
the veteran from the time they enlisted together, to service 
overseas on the island of Guam.  According to Mr. B., he was 
aware of the veteran's increasing hearing difficulty in 
service because he was required to repeat statements to the 
veteran with increasing frequency in service in order to be 
understood.  

At his personal hearing, the veteran related how he was 
exposed to acoustic trauma during service.  He explained that 
while serving with the Seabees, he operated heavy 
construction equipment and also participated in live fire 
exercises which were components of basic combat training.  
The veteran testified that he was not given adequate hearing 
protection while he was engaged in those activities.  
Following service, the veteran indicated that he continued to 
operate heavy machinery in the course of his regular 
employment.  He was, however, provided with hearing 
protection in the form of foam earplugs, according to his 
testimony.  The veteran testified that during service, he 
complained of experiencing hearing loss, but was told by Navy 
corpsmen that there was nothing wrong with his ears.  He 
indicated that at the time of his discharge from service, he 
was simply given forms to sign, and that hearing tests were 
not performed.  The veteran further stated that while his 
hearing was deficient in both ears, he only wore one hearing 
aid because such was sufficient for him to be able to hear 
adequately, and that he was unable to afford bilateral 
hearing aids.  

The Board finds that with respect to the veteran's attempt to 
reopen the previously denied claim, after a review of the 
relevant medical evidence and the veteran's statements and 
hearing testimony, such evidence consisting of the veteran's 
statements, hearing testimony, and the buddy statement 
submitted by Mr. B., were clearly not of record at the time 
of the July 1960 final decision.  Moreover, the Board finds 
that such evidence is new and material, because it relates to 
unestablished facts which were not of record at the time of 
the July 1960 final decision.  In that regard, the Board 
observes that the veteran's service medical records did not 
reflect any hearing problems in service.  From 1960 to the 
present, however, the veteran has consistently maintained 
that he was not afforded any proper hearing tests or 
examination, and that his complaints of having experienced 
hearing problems in service were largely ignored by Navy 
corpsmen.  

While it appears uncontroverted that the veteran experiences 
significant bilateral hearing loss, at issue here is the 
etiology of such disability.  The report of the May 1960 VA 
rating examination contains the opinion that such hearing 
loss was due to otosclerosis bilaterally.  On examination at 
that time, however, the veteran was only shown to have 
otosclerosis in the right eardrum.  The examiner stated that 
the veteran's hearing loss was not due to infection or 
trauma, but did not then offer any explanation with respect 
to his findings.  Moreover, while the veteran reported at 
that time that his hearing difficulty had become noticeable 
some five years previously, the examiner did not otherwise 
indicate whether or not such hearing loss had its onset 
during the veteran's active service.  

Here, the Board finds that the statement offered by Mr. B. is 
sufficient evidence to suggest that the veteran's hearing 
loss had its onset during his active service while stationed 
on the island of Guam.  While not a physician, Mr. B. is 
competent to describe the symptoms he witnessed when he 
served in the Navy with the veteran.  Moreover, the Board 
notes that the veteran offered statements and testimony 
regarding his exposure to acoustic trauma during service.  
The Board further acknowledges that such exposure to acoustic 
trauma is consistent with duties associated with service as a 
Navy Seabee during the latter 1950s.  The Board finds that 
when considered in conjunction with the veteran's statements, 
which were also not of record in July 1960, such evidence is 
clearly new, and relevant to the issue on appeal.  

Even so in order to be able to properly adjudicate the issue 
of whether service connection for bilateral hearing loss is 
warranted, it must be determined whether or not a medical 
nexus exists between the veteran's active service and his 
diagnosed bilateral hearing loss.  The Board finds that the 
May 1960 rating examination report is not wholly adequate for 
such purposes because the examiner did not discuss the basis 
for his opinion that bilateral hearing loss was the result of 
otosclerosis, or whether such disease process had its onset 
during the veteran's active service.  

In any event, the Board finds that while not dispositive of 
the issue of whether the veteran would be entitled to 
establishment of service connection for bilateral hearing 
loss, the evidence does raise a reasonable possibility of 
substantiating the veteran's claim for service connection.  
Accordingly, the Board finds that to the extent that such 
evidence has been determined to be new and material as 
defined by VA regulations, his claim for service connection 
is reopened.  The veteran's claim to reopen is therefore 
granted to that extent only.  As discussed above, however, 
the evidence of record is insufficient to warrant a grant of 
service connection for bilateral hearing loss.  The Board 
finds that in order to properly adjudicate the veteran's 
claim for service connection on a direct basis, further 
evidentiary development must be undertaken.  Such development 
will be addressed in the REMAND portion of this decision 
below.  To reiterate, the veteran's claim for service 
connection for bilateral hearing loss is reopened, and his 
claim is granted to that extent only.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for bilateral hearing 
loss has been reopened.  The appeal is granted to that extent 
only.  


REMAND

As discussed, the veteran contends that while in service with 
the Navy Seabees, he operated heavy construction equipment, 
and participated in weapons training exercises without proper 
hearing protection.  He maintains that such exposure to 
acoustic trauma caused or at least materially contributed to 
his currently diagnosed bilateral hearing loss.  He therefore 
asserts that service connection for bilateral hearing loss is 
warranted.  

As a preliminary matter, the Board acknowledges that the 
veteran was exposed to various degrees of acoustic trauma 
while serving as a Navy Seabee.  The Board recognizes that 
the Seabees operate primarily in a construction and 
engineering capacity, and that ground combat operations 
training is a component of the duties associated with 
Seabees.  The veteran's service medical records are negative 
for any indication of hearing loss, but less than three years 
after his discharge from service, the veteran was required to 
wear a hearing aid in one ear, and was diagnosed with 
bilateral hearing loss due to otosclerosis in May 1960.  
While the examiner offered that the veteran had otosclerosis, 
he did not offer a basis for such opinion, and did not offer 
any opinion with respect to the nature of otosclerosis.  He 
did, however, indicate that the hearing loss was not due to 
infection or trauma.  

When he filed his initial claim for service connection in 
1960, the veteran submitted a statement from an individual, 
E. W., who claimed to have known him before and after 
service.  According to E. W., prior to service, the veteran 
had not experienced any problems with hearing, but afterwards 
he was "very deaf."  In support of his claim to reopen, the 
veteran submitted a statement dated in February 2003 from D. 
C. B., who indicated that he had joined the Navy together 
with the veteran.  According to Mr. B., he served with the 
veteran through basic training, and later in the Seabees on 
the island of Guam.  Mr. B. indicated that he knew the 
veteran's hearing had deteriorated while overseas because he 
had to repeat statements to the veteran frequently in order 
to be understood.  

The Board finds that inasmuch as Mr. B's statement regarding 
the onset of the veteran's hearing loss in service when 
considered in conjunction with the veteran's statements 
regarding his exposure to acoustic trauma in service without 
adequate hearing protection, further evidentiary development 
is necessary in order to properly adjudicate this appeal.  In 
substance, the veteran should be scheduled to undergo a VA 
rating examination to determine whether or not exposure to 
acoustic trauma either caused or contributed to his diagnosed 
hearing loss, and also to address the nature of otosclerosis.  
If possible, records pertaining to any audiological testing 
or hearing aid prescriptions should be sought of any such 
health care providers can be identified.  After ensuring that 
all notice and duty to assist requirements as set forth in 
the VCAA have been met, the RO should then readjudicate the 
veteran's claim for service connection for bilateral hearing 
loss on the basis of all available evidence.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers, to include any 
audiologists, who have rendered treatment 
for or prescribed hearing aids for 
bilateral hearing loss dating from the 
time of the veteran's discharge from 
service.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file any 
identified records.  If no additional 
records have been identified or are 
otherwise unavailable, the RO should so 
indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination conducted 
by a licensed physician to determine the 
nature and etiology of any diagnosed 
bilateral hearing loss.  The veteran's 
claims file must be made available to the 
examiner for review in advance of the 
scheduled examination.  The examiner is 
requested to review the objective medical 
evidence contained in the veteran's 
claims file, to include the veteran's 
service medical records, the report of a 
VA rating examination conducted in May 
1960, and any relevant post-service 
audiological reports.  The examiner is 
requested to review the medical opinion 
contained in the May 1960 VA rating 
examination report, and after conducting 
a thorough clinical examination, to 
include any indicated studies and/or 
tests, comment on whether or not the 
veteran's bilateral hearing loss is the 
result of otosclerosis.  If not, the 
examiner should so state.  If any 
diagnosed hearing loss is found to have 
been incurred as a result of 
otosclerosis, the examiner is requested 
to indicate whether or not otosclerosis 
is a congenital or developmental disease, 
and if not, whether it is at least as 
likely as not that such disease process 
began during the veteran's active 
service.  The examiner is also requested 
to offer an opinion as to whether or not 
any diagnosed hearing loss was due to, at 
least in part, to exposure to acoustic 
trauma during service.  The examiner is 
requested to include a complete rationale 
for any opinions offered in the 
typewritten examination report, and to 
reconcile any opinions offered with any 
other relevant medical opinions of 
record.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss on the basis of 
all available evidence.  If the decision 
remains unfavorable to the veteran, he 
and his service representative should be 
provided with a supplemental statement of 
the case outlining all relevant statutory 
and regulatory provisions governing the 
issue on appeal.  The veteran and his 
service representative must be afforded 
an opportunity to respond before the case 
is returned to the Board for any further 
review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



